    21-01034-tmd Doc#5 Filed 07/29/21 Entered 07/29/21 16:06:52 O/StatusHrg AP int ptys
                                       Pg 1 of 2
                         UNITED STATES BANKRUPTCY COURT
                                Western District of Texas
                                    Austin Division
                                                                       Bankruptcy Case
                                                                                       21−10355−tmd
                                                                                  No.:
                                                                          Chapter No.: 11
IN RE: CCS Asset Management, INC. , Debtor(s)

                                                                 Adversary Proceeding
                                                                                      21−01034−tmd
                                                                                 No.:
                                                                               Judge: Tony M. Davis
                                                             Arletha Cash
                                                             Plaintiff
                                                        v.
                                                             Anthony L. Sheridan et
                                                             al.
                                                             Defendant

                    ORDER ESTABLISHING DATE FOR STATUS HEARING
        Having reviewed the docket sheet and the record of the above referenced adversary proceeding, it appears that
this proceeding was removed to this Court pursuant to 28 U.S.C. §§ 1452 and 1334, and Bankruptcy Rules 9027,
7003, and 7004 by a Notice of Removal filed on 7/27/21. Since this proceeding was ongoing in State Court at the
time of its removal, it is incumbent upon the Court to inquire into the status of the proceeding, as well as to resolve
any matters currently pending but unresolved. In the interests of judicial management and economy and to insure a
prompt and final disposition of the proceeding, IT IS THEREFORE ORDERED that a status hearing shall be held
in this adversary proceeding
              https://us−courts.webex.com/meet/Davis, via WebEx, or by phone. Call−in number:, 650−479−3207
       at     Access code: 160 704 4630
       on 8/12/21 at 10:30 AM

        Counsel for the Plaintiff(s) and the Defendant(s) shall appear at this hearing. At the status hearing the Court is
to be informed of: (1) the status of the proceeding before it and any matters pending and previously undisposed of by
the State Court; (2) the necessity of repleading under the Federal Rules of Civil Procedure; (3) other matters that have
been timely filed, properly noticed, and set by Order of the Court relating to the administration of this adversary
proceeding; including any motions to remand or to abstain, filed in the proceeding; and (4) the report of counsel for
the party, having caused the removal notice to be filed as to whether the matter is a core proceeding or is a matter
otherwise related to a case under Title 11 of the United States Code, as those terms are defined under 28 U.S.C. §
157, and, if only a related proceeding, the reasons that justify removal and the reasons why it should be retained by
this Court.

    IT IS FURTHER ORDERED that failure of counsel to appear at the status hearing will be considered by the
Court as failure to comply with any Order of the Court, as well as conclusive evidence of a lack of present interest in
prosecuting and/or defending this matter. Thus, failure of counsel to appear may result in dismissal or other default
relief being entered by virtue of the Court's inherent power to control its own docket under 11 U.S.C. § 105.

   IT IS FURTHER ORDERED that the Clerk of the Court shall serve this Order on all parties to this adversary
proceeding, their counsel of record, and the trustee of the bankruptcy case, if any.

Dated: 7/29/21
                                                                Barry D. Knight
                                                                Clerk, U. S. Bankruptcy Court
21-01034-tmd Doc#5 Filed 07/29/21 Entered 07/29/21 16:06:52 O/StatusHrg AP int ptys
                                   Pg 2 of 2
                                            BY: Jennifer Lopez
                                                                  [Status Hearing Order (AP)] [OsthrgAPap]
